t c memo united_states tax_court leonardo villegas petitioner v commissioner of internal revenue respondent grace villegas petitioner v commissioner of internal revenue respondent docket nos filed date leonardo villegas and grace villegas pro sese carolyn a schenck and katherine holmes ankeny for respondent memorandum findings_of_fact and opinion nega judge by separate notices respondent determined deficiencies in petitioners’ individual income_tax and additions to tax as follows unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax continued additions to tax_deficiency dollar_figure sec_6651 dollar_figure sec_6651 dollar_figure sec_6654 dollar_figure big_number big_number big_number big_number leonardo villega sec_1 mr villegas grace villegas mrs villegas respondent originally determined a deficiency in mr villegas’ income_tax of dollar_figure and additions to tax totaling dollar_figure for respondent’s sub- sequently revised position shown above reflects mr villegas’ community_property share in certain income items respondent prepared a second substitute for return sfr to account for these changes after concessions the issues for decision are whether petitioners are entitled to exclude from gross_income a portion of the gain realized from the sale of their group home property in whether petitioners are entitled to add the cost of capital improvements to their basis in the group home property whether petitioners are entitled to deduct expenses reported on schedule c profit or loss from business of their tax returns for their group home business and whether petitioners are liable for additions to tax for the tax_year continued court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar petitioners’ self-employment_tax is also at issue self-employment_income is subject_to self-employment_tax sec_1401 a taxpayer’s self-employment continued findings_of_fact some of the facts have been deemed stipulated pursuant to rule f by reason of petitioners’ failure to respond to an order to show cause the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioners were married and resided in california a community_property_state when their petitions were filed petitioners were both cash_method taxpayers for the year at issue their cases were consolidated for trial briefing and decision in petitioners purchased a four-bedroom house in diamond bar california diamond bar for dollar_figure the house included a kitchen two bathrooms a living room a family room a garage and an outdoor area with a patio and a pool that same year they decided to develop the diamond bar house as a group home for the developmentally disabled and started doing business as the l marillac group home marillac petitioners used the diamond bar house continued income generally is equal to the gross_income derived from business less any business_expenses which the taxpayer substantiates sec_1402 and b sec_1_1402_a_-1 income_tax regs respondent’s determinations with respect to petitioners’ self-employment_tax and deductions are computational adjustments that will be resolved by our decisions on the primary issues proposed stipulations of fact were deemed established by the court’s date order to accommodate and care for marillac’s six clients the clients used three bedrooms with two clients per bedroom petitioners used the fourth bedroom as their office marillac cared for its clients by attending to their personal hygiene providing meals and organizing activities for them throughout the day marillac was reimbursed for these services by the california department of health care services dhcs in dhcs paid marillac a total of dollar_figure for its services that same year dhcs issued a form 1099-misc miscellaneous income to marillac to report its payments to petitioners in conjunction with these services petitioners as sole proprietors of marillac received this income on late-submitted returns for the tax_year petitioners reported total expenses of dollar_figure for marillac on their respective schedules c this total included among other items wage expenses of dollar_figure repair and maintenance_expenses of dollar_figure tax and license expenses of dollar_figure home_office expenses of dollar_figure and other expenses of dollar_figure these other expenses included dollar_figure in bank service charges and the same dollar_figure for facility maintenance that petitioners reported under repair and maintenance_expenses petitioners also deducted dollar_figure for depreciation to substantiate these expenses petitioners produced to respondent pages of records including invoices bank records a payroll register and receipts the records contained information pertaining to total taxable wages paid_by marillac to its employees license fees incurred by marillac and evidence that marillac’s business bank accounts were used at times for petitioners’ personal foreign_travel the records also contained a summary spreadsheet of operating_expenses by category for january through date these categories however did not correspond to the categories of expenses listed on petitioners’ tax returns and petitioners did not explain how this spreadsheet correlated with the expenses reported on their returns the other records produced to respondent did not contain useful information for determining the amounts of petitioners’ remaining reported expenses in order to deduct home_office expenses petitioners claimed the diamond bar house was their personal_residence mrs villegas’ slept at the diamond bar house from time to time but petitioners did not live at the diamond bar house and in fact lived at a house on mulvane street in la puente california mulvane with their three children one nephew and mr villegas’ parents petitioners’ checks bank records payroll records tax preparation documents and children’s school records indicated that they used the mulvane address marillac’s former bookkeeper also traveled to mulvane to work on marillac’s cost reports for dhcs with mrs villegas another former employee went to mulvane for social gatherings with petitioners after receiving petitioners’ documentation respondent reviewed this integrated data retrieval system idrs and compared it with the payroll register and bank statements petitioners produced to reconcile the expenses they reported on their tax returns through this analysis respondent determined that petitioners could deduct only dollar_figure in wage expenses and dollar_figure in tax and license expenses petitioners claim they made numerous home improvements during the more- than-10-year period they owned the diamond bar house to operate marillac’s group home however the only record of costs of improvements they submitted was a two-page handwritten table listing various examples of improvements on the table petitioners wrote amounts for costs next to improvements they thought pertained to the diamond bar house with the respective years they incurred these costs no other evidence was provided to substantiate the amounts listed on this document in petitioners sold the diamond bar house for dollar_figure and they received a form 1099-s proceeds from real_estate transactions from coast city escrow reporting the sale in order to exclude from gross_income a portion of the gain from the sale under sec_121 petitioners claimed the house was their principal_residence petitioners each excluded more than dollar_figure of gain from the sale on their separate returns for in august of petitioners sold the marillac group home business to their former bookkeeper for dollar_figure in petitioners received a form misc from the buyer reporting the sale of marillac from the prior year petitioners did not timely file returns for and the irs prepared substitutes for returns sfrs for based on information returns that it received in its calculations the irs allowed a standard_deduction for a single filer and one exemption for each of petitioners’ returns the irs used the sfrs to prepare petitioners’ notices of deficiency after respondent mailed the notices of deficiency petitioners submitted returns for and and timely sought redetermination in this court i petitioners’ tax_liabilities opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations erroneous rule a 290_us_111 petitioners do not contend and the evidence does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact a petitioners’ principal_residence sec_121 excludes from gross_income gain from the sale of a principal_residence generally the property being sold must be a principal_residence for an aggregate of at least two years during the five-year period preceding the date of the sale a principal_residence is the primary dwelling or house that a taxpayer occupied as his principal_residence 135_tc_1 if taxpayers own two residences they can satisfy the sec_121 requirements with regard to only one see sec_1_121-1 income_tax regs petitioners did not live or reside at the diamond bar house at any time while operating the marillac group home at this site first none of marillac’s employees saw petitioners live at this address and two former employees testified at trial that petitioners lived on mulvane second none of the school records for petitioners’ children indicate that petitioners lived at the diamond bar address but instead show that petitioners lived at mulvane third mrs villegas’ sister told an irs agent that petitioners lived at mulvane finally we are not persuaded by mrs villegas’ claim that she stayed overnight at the diamond bar house because the room that mrs villegas claimed to use as her bedroom was known to marillac employees as an office moreover mrs villegas’ credibility is diminished by her testimony at trial and her conduct during a hearing with the court we conclude that under sec_121 petitioners’ diamond bar house was not petitioners’ principal_residence for two of the five years preceding its sale we accordingly sustain respondent’s determination that the sec_121 exclusion does not apply b adjusted_basis in the diamond bar property generally a taxpayer must recognize gain from the sale_or_exchange of property sec_1001 see also sec_1_61-6 income_tax regs providing generally that gain realized on the sale of property is included in gross_income sec_1001 defines gain from the sale of property as the excess of the amount_realized on the sale of property over the adjusted_basis of the property sold or exchanged sec_1011 provides that a taxpayer’s adjusted_basis for determining the gain from the sale_or_other_disposition of property shall be its cost adjusted to the extent permitted by sec_1016 see sec_1016 sec_1 a income_tax regs providing that the cost_basis is increased by additional costs properly chargeable to capital_account including the cost of improvements and betterments made to the property petitioners purchased the diamond bar house in for dollar_figure and this is their cost_basis in the property petitioners argue that they are entitled to an increased basis in the property because of costs incurred for various improve- ments the only evidence petitioners offer to substantiate their costs for improve- ments is their two-page table that generally lists various home improvements the table contains handwritten amounts next to those improvements pertaining to the diamond bar property with the year each improvement was made no other documentation was submitted to substantiate costs of petitioners’ improvements or to verify the amounts listed on the handwritten table we hold that petitioners have failed to establish that any of the handwritten amounts on their table were in fact paid in connection with the diamond bar property we accordingly find that petitioners’ basis in the diamond bar property is their cost_basis of dollar_figure c schedule c expenses sec_162 allows a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a necessary expense is one that is appropriate and helpful to the taxpayer’s business ordinary expenses are those that are common or frequent in the type of business in which the taxpayer is engaged 308_us_488 welch v helvering u s pincite personal_living_and_family_expenses are generally not deductible sec_262 petitioners provided no credible_evidence of any business_expenses paid_or_incurred during in excess of the amounts respondent conceded and allowed in an attempt to substantiate their expenses petitioners submitted a disorganized assortment of invoices receipts and bank records to respondent some of these documents relate to personal expenses such as foreign_travel instead of business_expenses and many of the documents do not appear to correspond to the categories of expenses listed on the table petitioners submitted as a summary of their expenses petitioners admit that one category of expenses repairs and maintenance was counted twice on their return at trial petitioners failed to clarify how the documents they produced related to their reported expenses or establish that these expenses were in fact incurred petitioners ignored our specific instructions to link their evidence to respondent’s adjustments we need not and will not undertake the task of sorting through the voluminous evidence petitioners have provided in an attempt to see what is and what is not adequate substantiation of the items on their returns see hale v commissioner tcmemo_2010_229 patterson v commissioner tcmemo_1979_362 because petitioners failed to link the invoices receipts and bank records that they produced with the amounts of expenses they reported we hold that petitioners are not entitled to any deduction for business_expenses for the tax_year beyond the amounts respondent conceded and allowed ii additions to tax respondent bears the burden of production for the additions to tax see sec_7491 once respondent meets the burden of production petitioners bear the burden_of_proof including the burden of proving reasonable_cause for their late payment or late filing see rule a 116_tc_438 a failure to timely file a tax_return sec_6651 provides for an addition_to_tax when a taxpayer fails to file a return timely unless the taxpayer proves that the failure was due to reasonable_cause and not due to willful neglect late filing of a return is due to reasonable_cause i f the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time sec petitioners also claimed dollar_figure in home_office expense deductions as we stated earlier petitioners did not use the diamond bar property as their principal_residence see sec_280a therefore we conclude that no home_office deduction is allowable c proced admin regs for each month or fraction thereof for which such failure continues sec_6651 add sec_5 of the tax required to be shown on such return up to a maximum addition of it was deemed stipulated that petitioners did not file timely returns for but petitioners advance two explanations for their failure_to_file timely they thought they owed no tax at the time and they were confused as to when to report income from the sale of marillac because the buyer did not issue them a form 1099-misc for the sale of the business until after the time to file had passed further mr brown petitioners’ accountant whom they relied on in to prepare and file their returns claimed he needed additional time to gather information about the cost_basis of petitioners’ diamond bar property and the expenses related to marillac first petitioners’ belief that returns for if prepared would show no payments due provides no justification for neglecting to prepare and file those returns because petitioners’ gross_income for far exceeded the threshold for nonfilers a taxpayer’s mistaken belief that he or she need not file a return is not reasonable_cause see 26_tc_528 aff’d 243_f2d_954 4th cir ruggeri v commissioner tcmemo_2008_ second petitioners’ assertion that the buyer’s late issuance of a form misc pertaining to the sale of marillac was somehow responsible for their failure to timely file returns is both unconvincing and misguided although petitioners did not receive a form 1099-misc from the buyer until the sale of the business took place in and petitioners received money from the sale in as cash_method taxpayers petitioners had a responsibility to report this income for 2007--the year they received it furthermore in petitioners received a form 1099-misc for income received from dhcs in and a form 1099-s for the sale of the diamond bar property in and still neglected to submit tax returns for before respondent prepared sfrs finally petitioners’ reliance on mr brown does not justify their failure to timely file see eg 469_us_241 we hold that petitioners lacked reasonable_cause for failing to file their returns timely and accordingly sustain the sec_6651 additions to tax for b failure to timely pay tax sec_6651 provides for an addition_to_tax when a taxpayer fails to timely pay the tax shown on a return unless the taxpayer proves that the failure was due to reasonable_cause and not due to willful neglect reasonable_cause for purposes of sec_6651 depends upon whether the taxpayer notwith- standing the exercise of ordinary business care and prudence was in fact unable to pay or would suffer undue_hardship if payment were made see ruggeri v commissioner tcmemo_2008_300 a substitute for return prepared by the irs pursuant to sec_6020 is treated as the return filed by the taxpayer for purposes of sec_6651 see sec_6651 for each month or fraction thereof for which a failure to pay continues sec_6651 adds of the amount shown as tax on the return but not paid up to a maximum addition of it was deemed stipulated that petitioners did not file their returns timely respondent prepared sfrs for that met the requirements of sec_6020 and petitioners did not pay the amounts shown as due see sec_6651 120_tc_163 petitioners assert that their failure to pay was due to reasonable_cause and the excuses they offer for late payment are the same excuses they offered for late filing petitioners offered no evidence to show that they were unable to timely pay their tax_liabilities or would suffer undue_hardship if they did we accordingly sustain respondent’s determinations with respect to the sec_6651 additions to tax for c failure to pay estimated_tax respondent also determined that petitioners are liable for additions to tax for failure to pay estimated_tax under sec_6654 sec_6654 imposes an addition_to_tax on an individual who underpays his estimated_tax the addition_to_tax is calculated with reference to four required_installment payments of the taxpayer’s estimated_tax liability sec_6654 and d in general each required_installment of estimated_tax is equal to of the required_annual_payment sec_6654 a taxpayer has an obligation to pay estimated_tax only if he has a required_annual_payment 127_tc_200 aff’d 521_f3d_1289 10th cir see also 121_tc_308 the required_annual_payment is equal to the lesser_of of the tax shown on the taxpayer’s return for that year or if no return is filed of his or her tax for such year or of the tax shown on the taxpayer’s return for the immediately preceding_taxable_year sec_6654 and b returns submitted after the irs has issued a notice_of_deficiency for a unless a statutory exception applies the sec_6654 addition_to_tax is mandatory see sec_6654 e 91_tc_874 sec_6654 does not contain a general exception for reasonable_cause or absence of willful neglect see 75_tc_1 petitioners do not contend that any of the statutory exceptions under sec_6654 is applicable particular year are not considered filed returns for purposes of sec_6654 and ii see mendes v commissioner t c pincite wolfgram v commissioner tcmemo_2010_69 lenihan v commissioner tcmemo_2006_259 it was deemed stipulated that petitioners did not timely file federal_income_tax returns for and although petitioners eventually submitted returns for the and tax years we disregard these returns for the purposes of sec_6654 because they were submitted after respondent mailed a notice_of_deficiency for the tax_year to each petitioner mendes v commissioner t c pincite respondent produced sufficient evidence to demonstrate that petitioners had required annual payments for equal to of their tax for the year that petitioners did not make any estimated_tax payments for and that petitioners are liable for their respective sec_6654 additions to tax for accordingly we hold that petitioners are liable for the sec_6654 additions to tax for see sec_6654 we have considered all the other arguments made by the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decisions will be entered under rule
